Citation Nr: 0335597	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  95-38 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of 
asbestos exposure.  

2.  Entitlement to service connection for residuals of a 
right ankle injury. 

3.  Entitlement to service connection for residuals of a 
right elbow injury.  

4.  Entitlement to service connection for a skin disorder, to 
include psoriasis.  

5.  Entitlement to service connection for cognitive 
impairment, claimed as secondary to service-connected heart 
disease with hypertension.  

6.  Entitlement to an effective date prior to April 29, 1997, 
for a 100 percent schedular evaluation for service-connected 
heart disease with hypertension, to include whether there was 
clear and unmistakable error (CUE) in a June 1995 rating 
decision in not assigning a 100 percent schedular evaluation.  


REPRESENTATION

Veteran represented by:	Keith Miller, Attorney-at-Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
August 1976 to August 1980 and from April 1982 to November 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, dated in June 1995, January 1996 and March 1999.

The veteran has timely appealed the RO's June 1995 denial of 
entitlement to service connection for residuals of asbestos 
exposure, a right ankle injury, a right elbow injury, and 
psoriasis of the hands.  At the time of his June 2003 
hearing, the veteran clarified that he was seeking 
entitlement to compensation based on a skin disability, not 
limited to psoriasis, and the issue has been rephrased 
accordingly.  The Board here notes that the veteran's appeal 
to the June 1995 rating decision initially included the 
issues of entitlement to service connection for hemorrhoids 
and for residuals of a jaw injury.  By rating decision dated 
in February 2001, however, the RO granted entitlement to 
service connection for hemorrhoids and for temporal 
mandibular jaw syndrome.  That rating decision represented a 
full grant of the benefit sought, i.e. service connection, 
and as the veteran did not thereafter express disagreement 
with the "down-stream" issue of the effective dates or 
disability evaluations assigned, these issues are not before 
the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

The veteran also timely appealed the RO's January 1996 denial 
of entitlement to service connection for cognitive 
impairment, to include long and short-term memory loss, 
claimed as secondary to a myocardial infarction due to 
service-connected heart disease.  

Finally, the veteran has timely appealed the April 27, 1997 
effective date assigned to the RO's March 1999 grant of a 100 
percent schedular rating for the veteran's service-connected 
heart disease.  By way of history, the June 1995 rating 
decision, which granted entitlement to service connection for 
coronary artery disease, status post myocardial infarction, 
with hypertension, assigned an initial 30 percent rating, 
effective December 1, 1994.  The RO denied an increased 
rating in its February 1997 decision.  In a March 1999 
decision, the RO granted an increase, to 100 percent, 
effective April 29, 1997.  Thereafter, in its May 2000 rating 
decision, the RO revised the evaluation assigned for the 
period December 1, 1994 to April 28, 1997, to 60 percent, 
based on a difference of opinion, citing 
38 C.F.R. § 3.105(b).  At his June 2003 hearing, the veteran 
and his attorney clarified that the claim for an earlier 
effective date for a 100 percent schedular rating for 
service-connected heart disease was based on alleged CUE in 
the June 1995 rating decision assigning no more than 30 
percent disability evaluation, to include entitlement to 
revision based on a difference of opinion.  Subsequent to the 
hearing, the RO considered and denied revision based on CUE 
and included that issue in a supplemental statement of the 
case issued later in June 2003.  The case was then returned 
to the Board.  

Although the claims file contains no substantive appeal on 
the CUE matter, the United States Court of Appeals for 
Veterans Claims (Court) has held that there are circumstances 
where the Board may waive the timely filing of a substantive 
appeal.  Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (citing 
Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  Based on the 
facts of this case, specifically the veteran's continual 
testimony and argument in support of assignment of a 100 
percent rating back to service during his effective date 
appeal, and the fact that the case was returned directly to 
the Board such that any correspondence sent by the veteran to 
the RO in response to the supplemental statement of the case 
may not be available to the undersigned, the Board will waive 
the requirement for a VA Form 9/formal substantive appeal 
with respect to the CUE claim.

The veteran and his spouse testified at the RO in May 1999 
and before the undersigned Acting Veterans Law Judge, sitting 
at Portland, Oregon, in June 2003.  Transcripts of those 
hearings are associated with the claims file.

The Board also notes that veteran's claim for a total 
disability rating based on individual unemployability has 
been mooted by the grant of a 100 percent schedular rating 
effective April 29, 1997, the same date VA received the 
veteran's claim of entitlement to a 100 percent rating.  See 
VAOPGCPREC 6-99, (June 7, 1999), 64 Fed. Reg. 52,375(1999).  
See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese 
v. Brown, 7 Vet. App. 31, 34-35 (1994).  As such, it will not 
be further discussed herein.

The issues of entitlement to service connection for residuals 
of a right ankle injury, residuals of a right elbow injury, 
cognitive impairment and a skin disorder are discussed in the 
REMAND following the decision herein.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
indicating the veteran currently has chronic residual 
disability as a result of his documented in-service exposure 
to asbestos.  

2.  The veteran was notified of, but did not appeal, a June 
1995 rating action that granted service connection for 
coronary artery disease, status post myocardial infarction 
and hypertension, and assigned a 30 percent disability 
evaluation, effective December 1, 1994.

3.  The veteran did not appeal a February 1997 rating 
decision, of which he was notified in March 1997, denying an 
increased rating for service-connected heart disease.  

4.  After the February 1997 rating, a claim for an increased 
rating for service-connected heart disease was not received 
until April 29, 1997, and an increase was not factually 
ascertainable in the interim between the February rating 
decision and April 29, 1997.  

5.  The June 1995 rating was consistent with the law and 
regulations in effect at that time and was supported by the 
evidence then of record.


CONCLUSIONS OF LAW

1.  The veteran does not currently have asbestosis, or other 
chronic pathology that is a residual of a disease or injury 
incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  

2.  The June 1995 rating decision assigning an initial 
disability evaluation for service-connected heart disease 
does not contain CUE.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2003).  

3.  The criteria for an effective date prior to April 29, 
1997, for the assignment of a 100 percent evaluation for 
heart disease have not been met.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(o)(1) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and the implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003)) essentially eliminate the requirement that a claimant 
submit evidence of a well-grounded claim, and provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  

With respect to the service connection claim decided herein, 
a review of the claims file reflects that the RO has obtained 
the veteran's service medical records, all identified VA and 
private clinical records, and, records from the Social 
Security Administration.  Although the veteran has expressed 
a belief that some service medical records from his initial 
service period are missing, such records appear to be 
complete and intact.  In any case, as noted in his hearing 
testimony, the veteran has acknowledged that no current 
disability residual to asbestos exposure has been identified 
by medical professionals and that he simply desires VA to 
take notice of his exposure so as to preserve his future 
rights to pursue benefits if disability becomes manifested.  
Based on such concession and the absence of contrary medical 
evidence, the Board will not request a medical nexus opinion 
with respect to the claim for service connection for 
residuals of asbestos because there is no evidence even 
suggesting that the veteran currently has residual disability 
from asbestos exposure.  The Board also notes that in a 
statement of the case and in supplements thereto the veteran 
has been advised of the laws and regulations pertinent to 
service connection.  The veteran has been afforded 
opportunity to testify before an RO Hearing Officer and 
before the undersigned Acting Veterans Law Judge.  And, 
neither the veteran nor his attorney identify any additional 
records or information that should be obtained in order to 
consider the service connection issue decided herein.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision.  See Valiao v. Principi, 
17 Vet. App. 229, 231-32 (2003); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating "strict 
adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.  Such adherence 
would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  Based on the above stated 
facts, the Board finds that the veteran has been afforded 
notice and assistance in compliance with the VCAA and its 
implementing regulations with respect to the service 
connection issue and that any deficiencies are without 
prejudice due to the particular circumstances surrounding the 
veteran's contentions on this issue.  Accordingly, the Board 
will proceed to adjudicate the merits of this claim.  

With respect to the claim for an effective date prior to 
April 29, 1997, for a 100 percent schedular rating for the 
veteran's service-connected heart disease, the Board first 
notes that the VCAA and the implementing regulations were in 
effect when the veteran's effective date claim was most 
recently considered by the RO.  Additionally, the record 
reflects that in the rating action on appeal, and in a 
statement of the case and supplements thereto, the veteran 
was advised of the requirements to show entitlement to an 
earlier effective date for the assignment of a higher rating 
for heart disease.  In particular, the veteran was advised 
that the basis for the denial was the fact that prior rating 
determinations had become final and the increase to 100 
percent was established effective the earliest date that a 
claim for increased VA compensation benefits was thereafter 
received.  

The Board emphasizes that the veteran has not disputed the 
receipt date of his written claim for increased benefits in 
April 1997.  Nor has he disputed the finality of the February 
1997 decision, or argued receipt of evidence or information 
that could otherwise be considered an earlier claim or 
evidence showing entitlement to an increase in the interim 
between February and April 1997.  Rather, the veteran's 
argument is based on alleging that revision, based on CUE or 
difference of opinion, is warranted in prior final rating 
actions.  Therefore, based on these particular facts, the 
Board is satisfied that VA has complied with the notification 
and assistance requirements of the VCAA and the implementing 
regulations relevant to the effective date claim.  

With respect to CUE, the Court has commented that, insofar as 
CUE claims are not conventional appeals, and are 
fundamentally different from any other kind of action in the 
VA adjudicative process, the duties to notify and assist 
contained in the VCAA are not applicable to CUE claims, which 
must, be definition, be adjudicated based upon the facts and 
evidence before the RO at the time of the rating actions in 
question.  Parker v. Principi, 15 Vet. App. 407, 412 (2002) 
(holding that the VCAA is not applicable cases of alleged 
CUE) (citing Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc)).  The veteran has, in any case, been 
advised as to the laws and regulations governing the 
determination as to whether CUE exists in prior decisions, 
and, he has had the opportunity to present argument specific 
to such claim.

Service Connection for Residuals of Asbestos Exposure

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
Furthermore, with chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Id.; See, too, Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection is also 
possible for any disease initially diagnosed after discharge 
from service when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board does not dispute the veteran's exposure to asbestos 
while serving as a boiler technician on board ships in the 
Navy, and also finds credible the veteran's denial of any 
post-service employment-related asbestos exposure.  There is, 
however, no competent medical evidence of current disability 
stemming from in-service asbestos exposure.  As noted at the 
June 2003 hearing, the veteran himself concedes that he has 
no current disability from in-service exposure to asbestos.  
Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  Accordingly, in the absence of competent evidence 
of such current disability, there is no basis for granting 
service connection.  

Earlier Effective Date/CUE

In a rating decision dated in June 1995, the RO granted 
service connection for coronary artery disease, status post 
myocardial infarction with hypertension, and assigned an 
initial 30 percent disability evaluation, effective December 
1, 1994.  The veteran was a notified of that rating action by 
RO letter of July 17, 1995.  He did not appeal with respect 
to the rating assigned for service-connected heart disease.  
In October 1996 the RO received the veteran's claim of 
entitlement to an increased rating for service-connected 
heart disease.  The RO denied that claim in a February 1997 
rating decision, and notified the veteran of the 
determination by letter dated in March 1997.  The veteran did 
not appeal.  

When a claim is filed and the RO renders an adverse decision, 
the claimant has the right to disagree with that decision by 
filing a notice of disagreement within one year from the date 
of mailing of notice of the decision.  An appeal consists of 
a timely filed and written notice of disagreement and, after 
a statement of the case has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 
C.F.R. §§ 20.200, 20.302 (2003).  The veteran did not appeal 
the June 1995 and February 1997 rating decisions, and such 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2003).

On April 29, 1997, the RO received a statement in which the 
veteran again requested an increased rating for his service-
connected heart disease.  In a March 1999 decision, the RO 
granted an increase, to 100 percent, effective April 29, 
1997.  Thereafter, in its May 2000 rating decision, the RO 
revised the evaluation assigned for the period 
December 1, 1994 to April 28, 1997, to 60 percent, based on a 
difference of opinion, citing 38 C.F.R. § 3.105(b).  

38 C.F.R. § 3.105(b) provides that whenever an adjudicative 
agency is of the opinion that a revision or an amendment is 
warranted, a difference of opinion being involved rather than 
a CUE, the proposed revision will be recommended to Central 
Office.

In essence, the veteran contends that since he has been 
unemployable, and has not held a steady full-time job since 
he was discharged from active military service due to his 
service-connected heart disease, his heart disability should 
have been assigned a 100 percent rating back to the date of 
the initial service connection grant.  He thus claims that 
the June 1995 decision warrants revision based on a 
difference of opinion.  The Board notes, however, that while 
an RO may revise an earlier RO decision based on a difference 
of opinion, 38 C.F.R. § 3.105(b) restricts such avenue of 
correction to the adjudicative authority and there is no 
statute or regulation which provides the Board, an appellate 
body with such authority.  Notably, VA's Director of 
Compensation and Pension Service approved of the revision 
already made to the June 1995 rating, as is required by 
38 C.F.R. § 3.105(b), inherently finding that no further 
revision was warranted.  

The Board can, however, address the veteran's contention of 
CUE.  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities, or on the basis of CUE, as 
provided in 38 C.F.R. § 3.105(a).  38 U.S.C. § 5109A (West 
2002); 38 C.F.R. § 3.104(a) (2003).  In Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992), the Court propounded a three-
pronged test to determine whether CUE was present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  The Court has 
also held that if a claimant wishes to reasonably raise CUE 
"there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error...that, 
if true, would be CUE on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  

There is no argument that CUE exists in the February 1997 
rating decision denying an increased rating in excess of 30 
percent for heart disease.  Rather, the allegation of CUE is 
limited solely to the June 1995 rating decision which 
originally granted service connection and assigned an initial 
30 percent rating (subsequently revised to 60 percent, based 
on a difference of opinion).

As extant at the time of the June 1995 rating decision, a 60 
percent evaluation was assigned where there was a history of 
acute coronary occlusion or thrombosis, or repeated anginal 
attacks that precluded more than light manual labor.  
A 100 percent rating was not warranted unless the evidence 
showed recent coronary occlusion or thrombosis or residual 
findings of congestive heart failure or angina on moderate 
exertion, or unless more than sedentary employment was 
precluded.  38 C.F.R. § 4.114, Diagnostic Code 7005.  

The evidence of record at the time of the June 1995 decision 
included the veteran's service medical records, a VA 
examination report dated in March 1995 and private treatment 
records dated in February 1994, as well as the veteran's own 
testimony.  Private evidence showed that the veteran had an 
acute anterior myocardial infarction in 1994.  The medical 
evidence in March 1995 notes the veteran's complaints of 
chest tightness with heavy exertion and dyspnea with moderate 
exertion, always resolving without a few minutes.  
Hypertension was stated to be well-controlled.  There was no 
evidence of congestive heart failure.  Chest X-rays were 
normal.  In April 1995, the veteran was noted to have good 
exercise tolerance and anginal symptoms only at peak 
exercise.  

Based on the medical evidence of record, the veteran was not 
shown to have met the criteria for even a 60 percent rating 
at the time of the June 1995 rating decision; that revised 
rating was instead based on consideration of evidence and 
information later added to the claims file and not within 
VA's control at the time the June 1995 decision was made.  
For example, in support of his claim of having been totally 
disabled in June 1995, the veteran cites to findings made by 
an Administrative Law Judge pertinent to his Social Security 
disability award in January 1999.  The Social Security award 
was not available for consideration in June 1995, and, in any 
case, a review of the Social Security records shows a finding 
only that the veteran had not performed any substantially 
gainful activity since June 1996, not earlier.  

The RO, in its June 1995 decision, was bound to apply the 
governing laws and regulations to the record extant at the 
time and its decision to award no more than a 30 percent 
rating was consistent with and supported by the governing 
rating criteria and the competent medical evidence of record.  
The veteran's arguments thus amount to a mere disagreement 
with respect to how the RO weighed the veteran's assertions 
as to being unemployed and unemployable due to cardiac 
disease against the competent medical evidence of record 
showing the absence of findings indicative of a 60 percent or 
100 percent rating.  The veteran suggests no error of fact or 
law in any prior decision and his disagreement with the 
weighing of the evidence is not sufficient for a finding by 
the Board of CUE in the June 1995 rating decision.  

With respect to the effective date question, the law defines 
a claim for an increase as any application for an increase in 
rate of a benefit being paid under a current award.  
38 C.F.R. § 3.160 (2003).  With regard to the terms 
"application" or "claim", the Board notes that once a 
formal claim for compensation has been allowed, receipt of a 
VA hospitalization report, a record of VA treatment or 
hospitalization will be accepted as an informal claim for 
increased benefits, and the date of such record will be 
accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1) (2003); see also 38 C.F.R. § 3.155(a) 
(2003).  

Unless otherwise provided, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).  Applicable laws and regulations 
further set out that the effective date of an award of 
increased compensation may be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

As set out above, following the February 1997 final denial of 
an evaluation in excess of 30 percent, the earliest claim of 
entitlement to an increased rating was received April 29, 
1997.  A review of the claims file reveals no document 
received in the interim between the final February 1997 
decision and April 29, 1997, that may be considered a claim 
for increase.  Moreover, there is neither evidence of medical 
treatment or evaluation for increased manifestations of heart 
disease in the interim between February 1997 and 
April 29, 1997.  Thus, April 29, 1997, is the earliest 
effective date possible for the award of a 100 percent 
schedular rating for service-connected heart disease.  




ORDER

Service connection for residuals of asbestos exposure is 
denied.

The claim for an effective date prior to April 29, 1997, for 
a 100 percent schedular evaluation for service-connected 
heart disease with hypertension, to include whether there was 
CUE in a June 1995 rating decision in not assigning a 
100 percent schedular evaluation, is denied.  


REMAND

Pertinent to the right elbow and right ankle, the veteran 
reports in-service injuries followed by continued post-
service symptomatology.  He has also reported a pre-service 
injury to the right elbow, which he claims was aggravated 
during service, and an injury to the ankle while on military 
leave.  The existing record does not contain any evidence of 
pre-service treatment or evaluation for the elbow or 
treatment for the ankle while on leave.  Nor does the record 
contain a thorough examination assessing the existence and 
etiology of current disabilities of the right elbow and right 
ankle.  As such, additional development is indicated prior to 
any appellate determination on these issues.

Although service medical records associated with the 
veteran's second, and final, service period are negative for 
note of a diagnosed skin disability, the report of VA general 
medical examination dated in March 1995, only four months 
after discharge, noted the veteran's account of having 
experienced chronic cracking and dryness of his hands due to 
contact with chemicals (chiefly solvents, paint dissolvers, 
and fuel) during military service for which he was advised to 
use moisturizing lotion.  The VA examiner included a 
diagnosis of chronic psoriasis of the hands, stated to 
possibly be related to chemical exposure during service, but 
noted no dermatologic findings specific to clinical 
examination.  Based on such, the Board finds the a 
contemporary examination to determine the existence, nature 
and etiology of chronic disability of the skin is needed.  

The veteran also contends he developed symptoms of memory 
impairment as a result of his in-service heart attack in 
1994.  He has claimed such as a cognitive disorder, the issue 
developed for appeal before the Board.  A review of the 
available medical evidence demonstrates that the veteran 
carries psychiatric diagnoses to include post-traumatic 
stress disorder and depression and contains medical opinions 
linking depression to his service-connected heart disease and 
resulting functional impairment.  The record does not, 
however, contain sufficient medical evidence to reconcile 
other psychiatric diagnoses or to rule out the existence of 
an independent cognitive disability as opposed to a reduction 
in cognitive ability attributable to a psychiatric diagnosis 
such as depression.  In fact, one VA examiner identified both 
mild cognitive memory impairment and depression related to a 
heart attack, whereas later examination evidence fails to 
refute the presence of any cognitive impairment but also 
fails to provide any opinion as to the precise nature or 
etiology of such.  As such, a clarifying VA examination would 
be extremely useful in determining the correct diagnoses and 
likely etiology relevant to this claim.

Finally, the VCAA and its implementing regulations are 
applicable to the issues being remanded.  Although the 
veteran has been generally advised as to the evidence 
considered and the reasons and bases for the determinations 
made in his appeal, the record does not, however, reflect 
that the RO has adequately complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); see also Paralyzed 
Veterans of America, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010, (Fed Cir., Sep. 22, 2003).  
Thus, while the case is in remand status, corrective action 
should be undertaken to ensure full and adequate compliance 
with the VCAA and its implementing regulations.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The veteran should be invited 
to submit competent medical evidence 
showing he currently has diagnosed 
disability of the right foot and right 
elbow, a skin disability and disability 
manifested by cognitive impairment and 
also competent medical evidence showing 
that such disabilities are causally 
related to his active service or to any 
service-connected disability.  The RO 
should also request the veteran to 
provide the names and addresses of all 
private treatment sources, to include any 
hospitalizations, pertinent to the right 
elbow, right ankle, skin or 
neuropsychiatric complaints, prior to or 
during service or since his final 
discharge from service.  The veteran 
should be informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  In any event, the RO 
should associate with the claims file 
records of relevant VA treatment or 
evaluation since 2002.  

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request him to submit the outstanding 
evidence.

4.  After any additional medical evidence 
has been obtained, the RO should schedule 
the veteran for a VA orthopedic 
examination to determine the nature, 
onset and etiology of existing right 
elbow and right ankle disabilities.  The 
examiner must review the claims file and 
then identify all currently existing 
right ankle and right elbow disabilities.  

The examiner should identify whether any 
disability of the right elbow or right 
ankle existed prior to either of the 
veteran's service periods.  

For any right elbow or right ankle 
disability determined to have existed 
prior to a period of active service, the 
examiner should provide an opinion as to 
whether there was an increase in the 
severity of right elbow or right ankle 
disability during a period of active 
service, to include a discussion as to 
whether such increase was due to the 
natural progression of the disability.  

The examiner is otherwise requested to 
provide an opinion as to whether any 
currently diagnosed disability of the 
right ankle or right elbow is at least as 
likely as not related to complaints, 
clinical findings, or injuries incurred 
during either period of the veteran's 
active service.  The rationale for all 
conclusions reached should be provided.

5.  After any additional medical evidence 
has been obtained, the RO should schedule 
the veteran for a VA dermatologic 
examination to determine the nature and 
etiology of existing skin disabilities.  
The completed examination report must 
reflect review of information in the 
claims file.  The examiner should 
identify all currently diagnosed 
disabilities of the skin, and, for each, 
express an opinion as to whether it is at 
least as likely as not that such had its 
onset during or is otherwise related to 
the veteran's active service.  The 
rationale for all diagnoses and opinions 
expressed should be discussed.  

6.  After any additional medical evidence 
has been obtained, the RO should schedule 
the veteran for a VA neuropsychiatric 
examination to determine the nature and 
etiology of existing neuropsychologic 
impairment, to include any cognitive 
deficits.  The completed examination 
report must reflect review of information 
in the claims file.  Any indicated 
testing or additional examinations should 
be accomplished.  The examiner should 
identify all currently diagnosed 
psychiatric disabilities, specifically 
confirming or refuting diagnoses of post-
traumatic stress disorder and depression.  
The examiner is further requested to 
reconcile opinions in the claims file 
with respect to whether complaints of 
cognitive changes, to include memory 
impairment, are representative of 
separate cognitive disability, or, 
whether such are instead attributable to 
other diagnosed disabilities.  For each 
identified disability the examiner is 
requested to provide an opinion as to the 
likelihood that such is related to either 
period of the veteran's active service, 
or, whether such was caused or worsened 
in severity due to the veteran's service-
connected heart disability.  The 
rationale for all diagnoses and opinions 
expressed should be discussed.  

7.  The RO must then review the claims 
folder and ensure that all development 
required by the VCAA is completed and 
that the information and evidence 
obtained is responsive to the Board's 
remand requests.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

8.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
attorney should be furnished a 
supplemental statement of the case and 
afforded the appropriate period of time 
in which  to respond.  Subject to current 
appellate procedure, the case should then 
be returned to the Board for further 
consideration, if in order.  

The purpose of this remand is to obtain clarifying 
information and to ensure due process of law.  No action is 
required on the part of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	J. M. Daley
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



